Citation Nr: 1546543	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  05-06 894	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a degenerative disc disease of the cervical spine, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, right knee, to include entitlement to an additional evaluation for instability.

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella, left knee.

5.  Entitlement to an evaluation in excess of 10 percent, prior to November 26, 2013, and in excess of 20 percent thereafter for degenerative joint disease, left foot.

6.  Entitlement to special monthly compensation (SMC) for loss of use, left foot.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to July 1966. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues currently on appeal were remanded by the Board for further development in August 2013.  In addition, the Board notes that the Veteran's claim for entitlement to service connection for erectile dysfunction was granted by the August 2013 Board decision, and the Veteran's claim for an increased evaluation for coronary artery disease was granted at a total 100 percent schedular rating by the RO in October 2014.  As such, neither issue is currently on appeal.
	

FINDINGS OF FACT

1.  The most probative evidence shows that degenerative arthritis of the cervical spine was not demonstrated in service, was not compensably disabling within a year of separation from active duty, and is not is etiologically-related to a service-connected disability. 

2.  The most probative evidence shows that hypertension was not demonstrated in service, was not compensably disabling within a year of separation from active duty, and is not is etiologically related to a service-connected disability. 

3.  Degenerative joint disease, right knee, is manifested by slight instability, pain on motion, flexion functionally limited to 80 degrees, at worst, and extension functionally limited to 5 degrees, at worst.

4.  Chondromalacia patella, left knee, is manifested by pain on motion, flexion functionally limited to 80 degrees, at worst, and no limitation of extension.

5.  The assigned 40 percent schedular rating, awarded herein, is the maximum schedular rating available for the Veteran's left foot disability.

6.  Service-connected disabilities have resulted in the loss of use of the left foot.


CONCLUSION OF LAW

1.  Degenerative disc disease of the cervical spine was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; degenerative disc disease of the cervical spine was neither caused nor aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; degenerative disc disease of the cervical spine was neither caused nor aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

3.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease, right knee, have not been met; the criteria for an additional rating of 10 percent, but no higher, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

4.  The criteria for a disability rating in excess of 10 percent for chondromalacia patellae, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5256-5263 (2015).

5.  The criteria for the award of a maximum rating of 40 percent for loss of use of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Code 5167 (2015).

6.  The criteria for the award of special monthly compensation (SMC) for loss of use, left foot, have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. 
§§ 3.350(a)(2); 38 C.F.R. § 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As for the duty to assist, post-service medical records have been obtained to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, numerous VA examinations have discussed all applicable medical principles and medical treatment records relating to the issues discussed herein, save for the Veteran's cervical spine disorder, and the analyses are considered adequate upon which to decide these claims.   

With regard to the cervical spine, the Board finds that a VA examination is not necessary to determine whether the Veteran's claimed disorder was caused or aggravated by a service-connected disability, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
  
Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran's service treatment records were negative for a diagnosis of any cervical spine disorder, and the record does not contain competent, medical evidence even suggesting a link between any current cervical spine disorder and the Veteran's military service.  The Board acknowledges that the Veteran has a current diagnosis degenerative joint disease, lumbar spine, however, there has been no competent suggestion that this diagnosis is in any way related to his cervical spine disorder.  In light of these findings, the requirements of McLendon have not been met for this issue.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Therefore, a medical nexus opinion for this issue, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran asserts that his diagnoses of hypertension and degenerative disc disease of the cervical spine were caused and/or aggravated by currently-service-connected disabilities.  

The U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis and hypertension, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the Veteran's period of active duty, service treatment records do not indicate a diagnosis of hypertension or any chronic neck disorder.  In this case, the Veteran does not contend otherwise.  Instead, he attributes each diagnosis to service-connected disabilities.  In the case of hypertension, he has specifically alleged that his high blood pressure is the result of his diabetes mellitus.

The Board notes that post-service evidence includes diagnoses of hypertension degenerative joint disease of the cervical spine.  As such, the first element of Hickson has been established for each claimed disorder.  However, none of these reports indicate a medical link between the Veteran's current diagnoses and any service-connected disability.

Regarding the Veteran's cervical spine claim, a February 2009 VA outpatient report diagnosed significant degenerative joint disease of the visualized cervical spine, with no evidence of acute disease.  Importantly, in September 2013, the Veteran denied any neck condition at that time.  He further stated that he had carotid stenosis, not joint problems.  As such, an examination was not conducted.  While the examiner found that no cervical spine disorder had been diagnosed, which was clearly in error, the Veteran's denial of any current cervical spine symptoms at that time remains highly probative in this matter.

As to his hypertension claim, the Veteran reported for a VA examination to address his high blood pressure in September 2013.  At that time, the Veteran's diagnosis of hypertension was confirmed, and it was noted that he took continuous medication to treat his high blood pressure.   Following the objective examination, the examiner opined that it was less likely than not that hypertension was related to diabetes.  In support, it was noted that hypertension actually preceded the diagnosis of diabetes.  The examiner also stated that the Veteran's high blood pressure was multifactorial and linked to smoking (two packs per day over 30 years), obesity, and hyperlipemia.  It was further noted that the Veteran's hypertension was under control with no evidence of aggravation by diabetes beyond normal progression.

The Board has thoroughly reviewed the Veteran's voluminous medical record, to include private and VA treatment.  Again, these reports do not provide an etiological opinion linking hypertension or any cervical spine disorder to the Veteran's period of active service, or to a service-connected disability.    

With regard to the Veteran's multiple statements during the course of his appeal, in which he attributed hypertension and neck condition to service-connected disabilities, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Insofar as the Veteran is asserting that he carries current disorders that were incurred during service or related to a service-connected disability, laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of neck pain, and he is presumably competent to report symptomatology associated with high blood pressure.  However, a causal relationship between current, chronic, cardiac and orthopedic disorders and those disorders for which he is service connected is inherently complex in nature, and the Veteran has not demonstrated the requisite medical training or expertise to provide such an etiological link.  Here, the disorder of hypertension is quite complex, requiring detailed research into its causes and manifestations.  Further, his opinion with regard to hypertension is specifically contradicted by a thorough VA opinion which found this disorder to be unrelated to diabetes.  

In sum, the most probative evidence is against a finding that the Veteran's hypertension and/or cervical disc disease are related to, or otherwise the result of, his period of active duty.  Again, the Board also notes that the Veteran's service treatment records are silent as to a diagnosis of either disorder, and there is no probative medical evidence of record to suggest such a relationship.  Further, there is no indication that either disorder was diagnosed within one year of separation from active service.  Finally, there is no evidence to show that these disorders were caused or permanently aggravated by any service-connected disability.  

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claims, and as such entitlement to service connection for these issues is denied.

Increased Ratings

Here, the Veteran is challenging the currently-assigned evaluations for his service-connected left and right knees, as well as degenerative joint disease of the left foot.  By way of history, the Veteran's degenerative joint disease, right knee, is currently rated at 10 percent disabling effective December 2002.  This appeal is challenging the initial rating for the right knee, as a September 2004 Statement of the Case omitted this issue, despite an October 2003 Notice of Disagreement with a rating decision issued earlier that month.  Chondromalacia, left knee, is also rated at 10 percent effective September 2003.  The Veteran filed an increased rating claim for this issue, as well as for an increased rating for the left foot, in January 2008.  Service connection has been in effect for degenerative joint disease, left foot, at a 10 percent rate from December 26, 2002, and at a rate of 20 percent from November 26, 2013 (the date of the most recent VA examination).  Importantly, the Board notes that the Veteran is in receipt of a separate disability rating for degenerative disc disease of the left ankle, as well as for flat foot, left foot, and these issues are not currently on appeal.  As such, the Board will focus on that evidence which specifically relates to the Veteran's left foot degenerative arthritis whenever possible.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

As to limitation of motion, separate evaluations may be assigned for limitation of flexion and extension of the same knee joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss.  

The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Turning to the evidence of record, the Board notes that the voluminous record contains a myriad of reports concerning the Veteran's left foot and bilateral knee disabilities.  As such, the Board will focus on the most salient reports while attempting to avoid unnecessary redundancy in its analysis.

As noted above, entitlement to service connection for the Veteran's right knee was established in December 2002.  A private report from July 2003 found minimal degenerative joint disease in the right knee.  In a VA outpatient report from December 2003, x-rays indicated normal bone density, joint space, and soft tissues.  There was no acute fracture or bone deformity, and there was no joint effusion.  In January 2004, the Veteran reported that he had been falling, and that his right knee gave way without warning.  X-rays indicated degenerative joint disease.  A private report issued the same month noted that an MRI found a moderate degree of bone bruising in the area, with structures of otherwise normal contour.  The menisci were intact, though a complete tear of the anterior cruciate ligament was noted.

The Veteran was afforded a VA orthopedic examination to address his disabilities in January 2007.  At that time, the diagnosis of degenerative joint disease was confirmed for the bilateral knees, though constitutional symptoms of arthritis were absent.  As a result of his various disabilities, to include left leg and ankle conditions, he was able to stand for 15-30 minutes.  It was noted that the Veteran used a crutch one side for assistance with ambulation, however, the examiner also pointed out that there was no functional limitation on walking.  The Veteran reported painful movement in both knees.  On objective examination, there was no crepitation, clicks or snaps, grinding, instability, or other abnormality, bilaterally.  

Right knee flexion was to 120 degrees with no indication of pain, to include against strong resistance.  Left knee flexion was to 140 degrees without pain.  Extension, bilaterally, was to 0 degrees, also without pain.  There was no additional loss of motion on repetitive use.  

Degenerative joint disease of the left foot and ankle was also diagnosed.  Effects of daily living ranged from none (traveling, bathing), to mild (chores and shopping), to prevented (sports and exercise).  The same assessment was provided for the Veteran's bilateral knee disabilities.

A January 2008 private report noted that the Veteran reported experiencing constant left ankle pain, and that he wore a foot orthotic for a time, but discontinued use because the device did not provide enough support.  The left foot presented with significant valgus deformity, mid-tarsal collapse, and forefoot abduction.  The deformity was no longer fully correctable.  He had active plantar flexion and dorsiflexion of the ankle, but motion lacked inversion/eversion due to the deformity becoming more fixed.  

The Veteran was next afforded VA examinations in February 2008 and March 2010.  The February 2008 examiner noted that the Veteran was very unstable on his feet.  Pes planus of the left foot was noted, with tenderness to palpation in the arch (of which there was a complete disappearance).  The ankle joint demonstrated complete valgus deformity.  The March 2010 examiner indicated that the Veteran's inversion of the left foot resulted in the Veteran's "whole body" being out of alignment.  The Veteran reported pain, weakness, stiffness, deformity, instability, locking, and lack of endurance in the left foot and left knee.  The Veteran still wore left heel orthotics, a left knee brace, and used one crutch.  The Veteran was able to stand for 5 minutes and walk 30 feet at a time.  

On examination in February 2008, the Veteran's gait was slow and unsteady.  The right knee was tender.  Range of motion was "markedly reduced" on the right, with flexion to 130 degrees and extension limited to five degrees.  Additional limitation following repetitive testing was indicated, however the examiner failed to state the degree of limitation.  During the March 2010 examination, right flexion was to 100 degrees and extension was to 0 degrees following three repetitions.  Left knee flexion was to 100 degrees, and extension was to 0 degrees.  Stability was normal, bilaterally.  There was no objective evidence of edema, effusion, tenderness, redness, heat, guarding of movement, deformity, malalignment, drainage, or weakness, bilaterally.

An October 2010 VA outpatient report noted that the left foot was rigidly flat and painful on weightbearing and palpation.  

At the time of a January 2012 VA examination, the bony alignment of the left foot was within normal limits, and no displaced fractures or dislocations were seen.  Some joint space narrowing was present.  Left foot deformity was noted on examination, as was pain on movement.  The Veteran reported the use of a brace, crutch, and a wheelchair.  Degenerative arthritis of the left foot was confirmed by x-ray study, however, the examiner pointed out that the Veteran's functional loss of the left foot was not so severe as to be equally-well-served by amputation.  

A private report from April 2012 noted that, following an MRI of the left foot, posterior tibial tendinopathy was confirmed, as was evidence of lateral collateral ligamentous injury, sinus tarsi syndrome, medial dome talar lesion, moderate midfoot degenerative changes, and mild Achilles tendinopathy.  Severe posterior tibial dysfunction with osteoarthritis and collapsing pes valgo planus was also indicated.  The provider described the Veteran's left foot disability as significant, and that such a characterization was confirmed by x-ray and MRI findings.  The deformity of the left foot would require major reconstructive surgery and prolonged non-weightbearing, as well as a recovery period, for which the Veteran may not be able to tolerate.  The Veteran was unable to stand or walk for any length of time without the use of assistive devices, and he was more than likely in significant discomfort during those times.  The provider indicated that amputation would more than likely relieve some of the Veteran's significant pain, though such would have consequences of ambulation and further disability.

The Veteran was afforded an additional VA orthopedic examination in September 2013.  At that time, the Veteran reported that his knee disabilities had worsened, and that the MCL tear was still present in the right knee.  Right knee flexion was to 105 degrees and extension was to 0 degrees, with objective evidence of pain at the end of each range.  Left knee flexion was to 85 degrees, with pain at 85 degrees, and extension was to 0 degrees.  Following three repetitions, bilateral flexion was to 80 degrees, and bilateral extension was to 0 degrees.

Bilateral functional loss was characterized by less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting, standing, and weightbearing.  Bilateral tenderness was found on objective examination.  Knee strength was 4/5, bilaterally, with normal anterior stability.  Right posterior and medial-lateral instability was 1+ (0-5 mm), with a normal left knee.  There was no evidence of recurrent subluxation, there was no history of meniscus surgery, and there were no scars.  The Veteran used one crutch on a regular basis.

Most recently, the Veteran attended a VA examination in November 2013.  Pes planus of the left foot was noted, as was pain, weakness, and fatigability of a joint that could significantly limit functional ability during flare-ups or with repetitive use over a period of time.  Objective pain on use was noted, as was a deformity of the left ankle (inward valgus).  He continued to use a crutch on a regular basis, a brace constantly, and a wheelchair occasionally.  The examiner indicated that the Veteran would not be better served with amputation of the left foot, as the Veteran was still able to ambulate, and because the left ankle was the cause of the greatest pain.

Bilateral Knees

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension to 5 degrees warrants a 0 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Regarding instability, VA's General Counsel has also concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Further, when the semilunar cartilage is removed and symptomatic, a 10 percent rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  When the semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The semilunar cartilage is synonymous with the meniscus.

Turning to an evaluation of the evidence of record, the Veteran is currently in receipt of a 10 percent evaluation, right knee, based upon painful motion of the joint pursuant to Diagnostic Code 5003; 38 C.F.R. § 4.59.  The Veteran is also in receipt of a 10 percent evaluation, left knee, based upon limitation of flexion pursuant to Diagnostic Code 5260.

Diagnostic Code 5003 allows for a compensable rating to be assigned when arthritis is present, as is the case here.  Generally, arthritis is rated based on the limitation of motion that is caused, but as discussed below, the evidence does not show compensable limitation of motion in the Veteran's right knee.  Under 38 C.F.R. § 4.59, when pain is present, a Veteran is entitled to at least the minimum compensable rating for the joint.  

As to whether the Veteran should be afforded a higher disability rating based upon the limitation of motion for either knee, the Board again points out that even a non-compensable disability evaluation based on impairment of flexion requires limitation to 60 degrees.  Even considering the Veteran's reports of pain on motion, per Deluca, objective testing reveals, at worst, that flexion is limited to 80 degrees, bilaterally.  Therefore, a higher disability rating under Diagnostic Code 5260 is unavailable to the Veteran during the entire appellate period.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

With respect to extension, the Veteran consistently showed full extension to 0 degrees each time range of motion testing has been conducted, save for one report of 5 degrees on the right.  Further, there is no objective indication of pain beyond this range, nor is there any other evidence of functional loss per DeLuca.  Pain alone is not sufficient to warrant an additional rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  As such, there is not a basis for an additional compensable rating based solely on limitation of extension pursuant to Diagnostic Code 5261.

VA examiners and clinicians have noted the Veteran's complaints such as pain on range of motion, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the objective testing discussed above.  For example, the above medical evidence indicates that repetitive motion testing consistently failed to produce significant additional losses in the Veteran's range of motion, and such loss was used to calculate the Veteran's worst range of motion above.  While the Board accepts the credible contentions of the Veteran that his bilateral knee disabilities cause him to experience significant pain and difficulty with ambulation, as well as locking and giving out, the Board has taken that into account in its consideration of this evidence.  See DeLuca.

The Board has also considered the applicability of other potentially-applicable Diagnostic Codes pertaining to the knees to determine whether the Veteran is entitled to a greater or separate disability rating.  Here, there is no evidence of ankylosis or genu recurvatum.  Thus, Diagnostic Codes 5256 and 5263 do not apply.  As to impairment of the tibia and fibula, no such impairment was indicated at any time.  As such, Diagnostic Code 5262 is not for application.  See 38 C.F.R. 
§ 4.71a.  There is also no indication removal of semilunar cartilage which is symptomatic, per Diagnostic Code 5259.

The Board will now address whether the Veteran is entitled to an additional disability evaluation for instability under Diagnostic Code 5257.  While the Veteran consistently reported instability, bilaterally, the left knee was shown to be normal.  On the right, the most recent VA examination (September 2013) indicated right posterior and medial-lateral instability of 1+ (0-5 mm), which is the lowest possible instability rating.  Anterior stability was normal.  As such, the Board finds that an additional 10 percent disability rating is applicable, as of the date of the September 2013 VA examination, for slight instability of the right knee per Diagnostic Code 5257.  No such rating is warranted for the left knee at any time on appeal.

Accordingly, the Board finds that the preponderance of the evidence: a) is against the assignment of a rating greater than 10 percent degenerative joint disease, right knee; b) is against the assignment of an evaluation in excess of 10 percent for loss of motion, left knee; and c) supports the assignment of an additional 10 percent evaluation for instability, right knee, effective September 13, 2013.  See 
38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Foot

With regard to the foot, the Veteran is currently assigned a 10 percent disability evaluation for his left foot degenerative joint disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 provides ratings for arthritis due to trauma and substantiated by X-ray findings.  Under this code, arthritis is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  With actual loss of use of the foot, a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5167.

Resolving all doubt in favor of the Veteran, with degenerative joint disease confirmed on numerous x-rays, and with evidence of record demonstrating a crippling disability of the left foot, the Board has determined that an evaluation of 40 percent is appropriate for the entire appellate period (prior to and from November 26, 2013).  

Private and VA examinations, addressed above, routinely cite severe pain, weakness, fatigability, and tenderness of the left foot.  Further, although VA examiners have opined that the Veteran would not be better served with amputation of the left foot, due to his ability to ambulate, the Board looks to the private opinion of April 2012 which noted evidence of lateral collateral ligamentous injury, sinus tarsi syndrome, a medial dome talar lesion, moderate midfoot degenerative changes, and mild Achilles tendinopathy.  Severe posterior tibial dysfunction with osteoarthritis and collapsing pes valgo-planus was also indicated.  The provider described the Veteran's left foot disability as significant, and that such a characterization was confirmed by x-ray and MRI findings.  The deformity of the left foot would require major reconstructive surgery and prolonged non-weightbearing, as well as a recovery period, for which the Veteran may not be able to tolerate.  The Veteran was unable to stand or walk for any length of time without the use of assistive devices, and he was more than likely in significant discomfort during those times.  The provider indicated that amputation would more than likely relieve some of the Veteran's significant pain, though such would have consequences of ambulation and further disability.

Based on these findings, the Board finds that an evaluation of 40 percent pursuant to Diagnostic Code 5167 is warranted in this case.  As this award represents the highest award available for a single foot, a discussion of other diagnostic codes is not necessary.  

Lay Evidence

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  He has noted on multiple instances that his disabilities are more severe than his current ratings would suggest.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, with regard to the Veteran's bilateral knee disabilities the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri.  As to his left foot disability, however, the Board has afforded the Veteran the benefit of the doubt, and as such, the maximum schedular rating has been assigned for this disability despite medical evidence of record to the contrary.

Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

As to his left foot disability, the Board has determined that the Veteran's left foot is deserving of the maximum schedular rating and, as discussed below, awarded entitlement to SMC based on loss of use. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected knee disabilities, in contrast, are more than adequate in this case.  The schedular rating criteria consider the various symptomatology for each knee manifestation, and include range of motion testing for his disabilities.  The Veteran has not described symptomatology for either knee disability that would make his case unique or unusual.  Rather, symptoms such as musculoskeletal pain and decreased motion are specifically-contemplated by the rating schedule.  While the use of a crutch and brace is not specifically discussed in the schedular rating criteria, the fact remains that the Veteran uses these devices, in addition to the occasional use of a wheelchair, to compensate for bilateral knee symptoms, each of which are addressed by the schedular ratings he has been assigned.

Moreover, even if the schedular rating criteria did not adequately describe his various knee symptoms, there is no evidence that the Veteran required frequent hospitalization in conjunction with either disability.  While VA and private examiners of record determined that his disabilities resulted in marked interference with employment, the Veteran has been awarded a maximum schedular rating, since December 2002, as well as SMC based on four additional factors.  Prior to his receipt of a maximum schedular rating, a total disability rating based on individual unemployability (TDIU) was in effect.  As to the knees alone, none of the governing norms of an extraschedular rating are shown to be present.  Here, the Veteran's manifestations simply do not exceed the available rating criteria, and a special disability picture is not indicated.  As such, referral for consideration of an extraschedular rating is not warranted.

Special Monthly Compensation

The Veteran seeks SMC based upon the loss of use of the left foot.  The Board notes that SMC has already been granted for the anatomical loss of his right foot.  VA regulations contain specific criteria for determining whether a foot disability is equivalent to loss of use of a foot.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally-well-served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  The determination will be made on the basis of the actual remaining function, whether the acts of "balance propulsion, etc." could be accomplished equally well be an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  For example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.

As discussed above, the Board has determined that the Veteran's left foot disabilities constitute loss of use of that foot, as amputation may afford the Veteran some relief, and his ambulation is severely compromised as a result of his disabilities.  SMC is therefore granted on that basis.


ORDER

Service connection for a degenerative disc disease of the cervical spine, to include as secondary to a service-connected disability, is denied.

Service connection for hypertension, to include as secondary to a service-connected disability, is denied.

An initial evaluation in excess of 10 percent for degenerative joint disease, right knee, is denied.

An additional disability rating of 10 percent, but no higher, for instability of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for chondromalacia patella, left knee, is denied.

Entitlement to a maximum schedular evaluation of 40 percent for degenerative joint disease, left foot, is assigned for the entire appellate period, subject to the laws and regulations governing the award of monetary benefits.

Special monthly compensation (SMC) for loss of use, left foot, is granted.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


